Citation Nr: 0904055	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee instability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for right 
ankle Achilles tendonitis.

4.  Entitlement to a rating in excess of 10 percent for left 
ankle Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Observer M. R. 


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and April 2007 rating decisions of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's right knee is productive of slight 
recurrent subluxation or lateral instability.

2.  The veteran's left knee is productive of slight recurrent 
subluxation or lateral instability.

3.  The veteran's right ankle Achilles tendonitis is 
productive of moderate limitation of motion.

4.  The veteran's left ankle Achilles tendonitis is 
productive of moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a rating in excess of 10 percent for 
right ankle Achilles tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2008).

4.  The criteria for a rating in excess of 10 percent for 
left ankle Achilles tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2004 and May 2004, prior 
to the adjudication of his claims for an increased rating of 
the ankles in the August 2004 rating decision at issue, and 
in April 2006, May 2006, October 2006 and January 2007, prior 
to the adjudication of his claims for an increased rating for 
instability of the knees in the April 2007 rating decision at 
issue.  An additional VCAA letter was sent to the veteran in 
May 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2006, May 2007 and November 2007, pertaining to the 
downstream disability rating and effective date elements of 
his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in June 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for bilateral hearing loss, the evidence 
must show that such disability has gotten worse, and the 
letter specified examples of evidence that the veteran should 
submit to show such worsening, including statements from 
employers regarding how his disability affects his ability to 
work, and statements from people who have witnessed how his 
disability symptoms affect him (presumably in daily life).  
(Emphasis added).  The June2008 letter also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, the letter 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic codes which the veteran's disability may be rated 
can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, VA 
examinations, testimony from hearings before the RO and the 
Board and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. at 261. 

Analysis

I.  A rating in excess of 10 percent for right and left knee 
instability

The veteran's right and left knee instability have each been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
right and left knee instability warrant a higher rating as 
there is constant instability and his knees "give out" all 
the time, he was using a cane to ambulate and knee braces for 
stability and he was taking medication which provided minimal 
relief from pain.  See Travel Board Hearing Transcript.  The 
veteran also reported missing work on an average of two times 
a month due to his disabilities, including his knees.  See RO 
Hearing Transcript, p. 4.  

Private treatment reports from April 2005, a year prior to 
the veteran's claim, to February 2008 reflects the veteran 
was treated for bilateral knee problems and pain related to 
knee instability and was variously diagnosed with 
osteoarthros of the left leg and knees, chondromalacia 
patellae, left knee swelling, gout.  During this period, the 
veteran complained of chronic knee instability and used both 
knee braces for both knees and a cane to ambulate.  In April 
2006 a private physician explained to the veteran that his 
knee symptoms were aggravated by his ankle condition and he 
should focus on getting the ankle brace situation properly 
addressed.  In February 2007, the veteran reported chronic 
knee instability with his knees giving out almost every day 
and his private physician reported he must wear knee braces 
at all times due to this instability.  A February 2008 
private medical report noted the veteran's left knee 
exhibited mild peripatellar effusion with slight warmth in 
the left knee compared to the right and the range of motion 
of the left knee reflected normal extension and flexion to 
100 degrees.  

In a November 2006 letter, the veteran's private physician 
reported that the veteran's knee arthritis was aggravated by 
severe pes planus.  In an April 2007 letter to the veteran's 
employer, his private physician requested that he be provided 
a bicycle to allow him to move more easily from job site to 
job site.  In a May 2007 letter, the veteran's private 
physician reported that the veteran had a severe valgus 
deformity of the knees, greater in the right than the left 
and that based on the number of different orthotic devices, 
braces and custom shoes he had acquired over the past five 
years, accompanied with the increased complaints of pain in 
the knees and frequency of falls, there had been a gradual 
increase in the severity of the veteran's orthopedic 
conditions during that time.  

VA outpatient treatment reports from April 2005, a year prior 
to the veteran's claim, to September 2008 reflect the veteran 
was variously treated for and diagnosed with knee pain, 
arthralgia and knee arthritis.  During this period he also 
used bilateral knee braces and a cane.  A November 2007 
physical examination of the right and left knee reported no 
effusion, a full active range of motion, tenderness to 
palpation over medial joint lines, no tenderness to palpation 
over pes anserine bursa, no increased laxity with valgus and 
varus testing, negative anterior and posterior drawer signs, 
negative Lachman's, normal patellar tracking with 
flexion/extension and normal patella glide medially and 
laterally.  The veteran's gait was noted as slowed, mildly 
wide based, no loss of balance, he used a single point cane 
in the right hand with only minimal weight bearing on cane 
and good support and weight bearing in bilateral lower 
extremities.

Ina May 2006 VA examination, the veteran complained of pain 
in the bilateral knees, characterized as an eight out of 10 
on a scale of one to 10 with 10 being the worst.  Pain was 
reported to occur constantly and was relieved by rest and 
medication, and gets worse with activity and work.  The 
veteran reported having to take off some time from work to 
make it through the week though the condition did not cause 
incapacitation.  He missed a lot of work due to the knees.  

A physical examination revealed an abnormal gait that is 
antalgic, required bilateral knee soft braces and a cane for 
ambulation, signs of guarding of movement in both knees and 
guarding in both knees.  Range of motion of the right knee 
reflected extension to 0 degrees and flexion to 124 degrees 
with pain at 120 degrees and range of motion of the left knee 
revealed extension to 0 degrees and flexion to 122 degrees 
with pain at 120 degrees.  Joint function was notes as 
additionally limited bilaterally by pain after repetitive use 
though no additional limitation of function was found in 
degrees.  The medial and lateral collateral ligaments 
stability test, medial and lateral meniscus test and anterior 
and posterior cruciate ligaments stability test for both the 
right and left knees were within normal limits.  The examiner 
diagnosed the veteran with bilateral knee strain and noted 
that the effect of this condition on the veteran's occupation 
was that he had to take a lot of time off work and the effect 
of the condition on the veteran's daily activities was that 
he was less active in household chores and could not do 
sports or other activities.

In a July 2008 VA examination, the veteran reported symptoms 
of his bilateral knee disability included weakness, swelling, 
heat, giving way, lack of endurance, locking and 
fatigability.  No stiffness, redness or dislocation was 
noted, though constant pain was reported in both knees.  Pain 
was characterized as 10 out of 10 on a scale of one to 10 
with 10 being the worst.  Pain was relieved by rest and 
medication, and gets worse with physical activity.  The 
veteran also reported that the knees got worse over time and 
was given braces which seemed to help.  

A physical examination revealed an abnormal posture and gait, 
an antalgic gait due to the knees and a cane was required for 
ambulation.  Both knees revealed no edema, effusion, 
weakness, tenderness, redness, heat, guarding of movement, 
subluxation, locking pain, genu recurvatum or crepitus.  
Range of motion of the right knee reflected extension to 0 
degrees and flexion to 126 degrees with pain at 120 degrees 
and range of motion of the left knee revealed extension to 0 
degrees and flexion to 128 degrees with pain at 120 degrees.  
Joint function was not additionally limited bilaterally with 
repetitive use.  The medial and lateral collateral ligaments 
stability test, medial and lateral meniscus test and anterior 
and posterior cruciate ligaments stability test for both the 
right and left knees were within normal limits.  The examiner 
diagnosed the veteran with bilateral knee degenerative joint 
disease with instability associated with pes planus and 
concluded that the effect of the condition on the veteran's 
daily activity was to avoid stairs and ladders at work.  The 
veteran reportedly missed 50 hours of work due to his knees 
and feet.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
right knee instability and left knee instability are 
appropriately evaluated as 10 percent disabling and do not 
warrant a higher disability rating at any time since the date 
of claim on April 4, 2006.  The objective findings of record 
did not reflect a moderate instability in either of the 
veteran's knees.  In this regard, the Board notes that all 
stability tests of record were within normal limits with no 
subluxation (dislocation of the knee), although the veteran 
currently used braces on both knees to help with his knees 
giving out.  As such the Board finds the veteran's right and 
left knee instability are productive of a slight recurrent 
lateral instability which are adequately compensated for 
under the 10 percent rating assigned.  Even considering the 
veteran's subjective complaints of pain, the medical evidence 
of record did not note any additional limitation of motion 
demonstrated upon repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).  Thus, the 
preponderance of the evidence is against the veteran's claims 
for a rating in excess of 10 percent for right knee 
instability and left knee instability.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, the 
veteran's right and left knee have already been considered 
and rated under Diagnostic Codes 5010, 5260 and 5261 for 
arthritis and limitation of motion of the leg.  See 
VAOPGCPREC 9-98.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of the veteran's claims on April 4, 2006.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the veteran's bilateral knee disabilities have been no more 
than 10 percent disabling since that date, so his rating 
cannot be "staged" because the 10 percent rating represent 
his greatest level of functional impairment attributable to 
this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for both right and left knee instability is not 
warranted at any time since the date of claim on April 4, 
2006.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

II.  A rating in excess of 10 percent for right and left 
ankle Achilles tendonitis.

The veteran's right and left ankle Achilles tendonitis have 
each been rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in plantar flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
right and left ankle Achilles tendonitis warrant a higher 
rating as they are weak and unstable due to loose cartilage 
and tendons causing the ankle to flop to the side.  He also 
reported using a cane to ambulate, ankle braces for stability 
and worked on his feet all the time which was painful.  See 
Travel Board Hearing Transcript.  The veteran also reported 
missing work on an average of two times a month due to his 
disabilities, including his ankles.  See RO Hearing 
Transcript, p. 4.  

Private medical reports from June 2003 to February 2008 
reflect the veteran was variously treated for bilateral ankle 
disabilities including ankle pain, valgus deformity, 
osteoarthritis, an acquired equinus deformity, a right ankle 
sprain due to the ankles giving out and bilateral Achilles 
tendonitis.  A January 2004 private examination of the ankles 
reported a valgus deformity, range of motion of the ankles 
within normal limits and the veteran was unable to bear 
weight fully on the toes and heels.  An August 2005 private 
medical report noted the veteran's range of motion of the 
ankles reflected dorsiflexion to 20 degrees on the right and 
20 degrees on the left and plantar flexion to 40 degrees on 
the right and 40 degrees on the left.  An April 2005 private 
report noted a mildly antalgic gait, tenderness and mild 
swelling at the Achilles bilaterally.  In July 2007 the 
veteran was noted to be using bilateral ankle braces.  

In a November 2006 letter, the veteran's private physician 
reported that the veteran's ankle arthritis was aggravated by 
severe pes planus.  In an April 2007 letter to the veteran's 
employer, his private physician requested that he be provided 
a bicycle to allow him to move more easily from job site to 
job site.  In a May 2007 letter, the veteran's private 
physician reported that based on the number of different 
orthotic devices, braces and custom shoes he had acquired 
over the past five years, accompanied with the increased 
complaints of pain in the ankles and frequency of falls, 
there had been a gradual increase in the severity of the 
veteran's orthopedic conditions during that time.  

VA outpatient treatment reports from February 2003, a year 
prior to the veteran's claim, to September 2008 reflect that 
the veteran was treated for bilateral ankle problems 
including ankle pain, an acquired equinus deformity, 
bilateral Gastroc-Equinus (ankle) and anterior ankle and 
peroneal brevis tendonitis.  On several occasions during this 
period VA outpatient treatment reports noted Gastroc-Equinus, 
bilateral, with decreased ankle joint range of motion to 90 
degrees only with knee extended.  

In an April 2005 VA examination, the veteran complained of 
constant pain completely around the bilateral ankles which 
prevents him from comfortably walking distances, running, 
ascending and descending stairs, driving long distances and 
standing for periods of time.  He reported using shoes and 
orthotics as well as taking medication.  He was offered ankle 
braces at the VA.  The veteran also reported that this 
condition was aggravated at work.  A physical examination of 
the ankles revealed the veteran ambulated with a cane and 
knee braces and his feet were everted at a 50 degree angle.  
The right and left foot revealed palpation pain.  The range 
of motion of the ankles reflected dorsiflexion to 25 degrees 
on the right, causing calf strain, and 23 degrees on the left 
and plantar flexion to 65 degrees on the right, eliciting 
pain and 58 degrees on the left.  Pain on repetitive motion 
was noted on the right ankle but not the left.  Both ankles 
reflected mild laxity and pain with passive mediolateral 
movement of the calcanei.  

In a November 2006 VA examination, the veteran complained of 
weakness, stiffness, swelling, heat, redness, giving way, 
lack of endurance and fatigability with use of the ankles.  
He reported constant pain in the ankles at a nine out of 10 
on a scale of one to 10 with 10 being the worst.  The veteran 
reported no incapacitation with the condition and used 
medication, Tylenol for relief of pain.  The veteran reported 
functional impairment in that he could not stand very long.  
A physical examination revealed an abnormal, antalgic gait 
due to limp with ankle pain that required a right ankle brace 
and cane for ambulation.  The ankles showed edema, 
tenderness, guarding of movement, inversion deformity and an 
arch collapse with medial rotation.  The veteran's range of 
motion of the ankles reflected dorsiflexion to 10 degrees on 
the right and 10 degrees on the left, with pain at 10 degrees 
for both, and plantar flexion to 35 degrees on the right and 
35 degrees on the left with pain at 35 degrees for both.  
Joint function was not additionally limited with repetitive 
use.  The right and left Achilles tendons revealed good 
alignment.  X-rays of the ankles were within normal limits.  
The examiner concluded that the effect of the condition on 
the veteran's usual occupation was that it was hard to stay 
on his feet for long periods of time and he missed a lot of 
work due to his feet.  In addition, the examiner concluded 
that the effect of the condition on the veteran's daily 
activity was that he was less active than in the past.

In a December 2007 VA examination, the veteran complained of 
weakness, stiffness in the morning, swelling, heat, redness, 
giving way, lack of endurance when sitting down, locking in 
the morning and fatigability in both ankles. No dislocation 
was noted.  He reported constant pain in the ankles at a nine 
out of 10 on a scale of one to 10 with 10 being the worst, 
that is relieved by rest and medication, Etodolac.  He 
reported wearing ankle braces for support.  A physical 
examination revealed a normal gait, normal weight bearing and 
Achilles tendon tenderness in both ankles. No edema, 
effusion, weakness, tenderness, redness, heat, guarding of 
movement, subluxation or deformity of the ankles were found.  
The veteran's range of motion of the ankles reflected 
dorsiflexion to 10 degrees on the right and 10 degrees on the 
left, with pain at 10 degrees for both, and plantar flexion 
to 45 degrees on the right and 45 degrees on the left with 
pain at 45 degrees for both.  Joint function was not 
additionally limited with repetitive use.  The examiner 
concluded the effect of the condition on the veteran's daily 
activity was affected walking.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
right ankle Achilles tendonitis and left ankle Achilles 
tendonitis are appropriately evaluated as 10 percent 
disabling and do not warrant a higher disability rating at 
any time since the date of claim on February 13, 2004.  The 
objective findings of record did not reflect a marked 
limitation of motion in either of the veteran's ankles.  In 
this regard, the Board notes that the veteran's range of 
motion ranged from 10 to 25 degrees of dorsiflexion in the 
right ankle, 10 to 23 degrees of dorsiflexion in the left 
ankle, 35 to 65 degrees of plantar flexion in the right ankle 
and 35 to 58 degrees of plantar flexion in the left ankle.  
Moreover, the Board notes that although VA outpatient 
treatment reports note Gastroc-Equinus, bilateral, with 
decreased ankle joint range of motion to 90 degrees only with 
knee extended, such reports do not reflect any additional 
limitation of motion of the left or right ankle joint noted 
in degrees (0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion) such that would be considered a 
marked limitation of motion of the bilateral ankles.  The 
objective evidence of record does not also reflect ankylosis 
of the veteran's ankles, which requires the ankle joint to be 
frozen in a position and unmovable.  As such the Board finds 
the veteran's right and left ankle Achilles tendonitis are 
productive of a moderate limitation of motion of the 
bilateral ankles which are adequately compensated for under 
the 10 percent rating assigned.  

Even considering the veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support an evaluation in excess of the 10 percent 
presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59 (2008).  Thus, the preponderance of the evidence is 
against the veteran's claims for a rating in excess of 10 
percent for right ankle Achilles tendonitis and left ankle 
Achilles tendonitis.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on February 13, 2004.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disabilities have been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for right ankle Achilles tendonitis and left ankle 
Achilles tendonitis is warranted at any time since the date 
of claim on February 13, 2004.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's disabilities presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's disabilities.  The veteran himself 
has reported no periods of incapacitation as noted on the VA 
examinations.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 10 percent for right knee instability 
is denied.

A rating in excess of 10 percent for left knee instability is 
denied.

A rating in excess of 10 percent for right ankle Achilles 
tendonitis is denied.

A rating in excess of 10 percent for left ankle Achilles 
tendonitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


